DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “an ultrasonic ranging module, comprising a plurality of ultrasonic ranging units arranged in a second coordinate direction at only a part of the periphery of the display area of the electronic equipment, wherein each ultrasonic ranging unit is configured for transmitting an ultrasonic wave in a first coordinate direction to the display area and receiving a reflected ultrasonic wave reflected in a direction opposite to the first coordinate direction by a touch object on the display area, and the ultrasonic ranging module is configured for recording a time interval between transmitting the ultrasonic wave and receiving the reflected ultrasonic wave, wherein the first coordinate direction is perpendicular to the second coordinate direction; a first position determining unit, configured to determine a distance in the first coordinate direction between the touch object and the ultrasonic ranging module according to the time interval, and determine a first position of the touch object in the first coordinate direction of the display area according to the distance; and a second position determining unit, configured to determine a second position of the touch object in the second coordinate direction of the display area according to a coordinate origin and a position in the second coordinate direction of an ultrasonic ranging unit that receives the reflected ultrasonic wave, wherein one of the plurality of ultrasonic ranging units is located at the coordinate origin, and wherein each ultrasonic ranging unit comprises an ultrasonic transmitter and an ultrasonic receiver that is disposed in a laminated manner with the ultrasonic transmitter and parallel to a plane of the display area”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are persuasive.
Claims 10 and 11 have similar allowable limitations as claim 1.
Claims 3-9 and 12-20 are dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627